1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 MICHELLE L. PINO, f/k/a,
 8 MICHELLE L. JARAMILLO,

 9          Petitioner-Appellee,

10 v.                                                                           NO. 30,838

11 ADRIAN JARAMILLO,

12          Respondent-Appellant.

13 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
14 John M. Pasternoster, District Judge

15 Victoria W. Doom
16 Las Vegas, NM

17 for Appellee

18 Leverick & Musselman
19 Elizabeth A. Musselman
20 Taos, NM

21 for Appellant


22                                 MEMORANDUM OPINION

23 VIGIL, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4       DISMISSED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 RODERICK T. KENNEDY, Judge



11 _________________________________
12 LINDA M. VANZI, Judge




                                           2